 


110 HR 4036 IH: To amend title 31, United States Code, to save the American taxpayers money by immediately altering the metallic composition of the 1-cent coin, to require a prompt review and report, with recommendations, for cost-saving changes in the metallic content of other circulating United States coins, and for other purposes.
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4036 
IN THE HOUSE OF REPRESENTATIVES 
 
October 31, 2007 
Mr. Roskam (for himself and Mr. Castle) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend title 31, United States Code, to save the American taxpayers money by immediately altering the metallic composition of the 1-cent coin, to require a prompt review and report, with recommendations, for cost-saving changes in the metallic content of other circulating United States coins, and for other purposes. 
 
 
1.Short titleThis Act may be known as the Cents and Sensibility Act.  
2.FindingsThe Congress finds the following: 
(1)The United States Mint, in its 2001 annual report, announced that it was studying alternative metals for use in circulating coins, but has never released the study publicly or delivered it to Congress.  
(2)In May, 2006, the United States Mint delivered communications to the Congress indicating that the cost to produce circulating coins had increased dramatically owing to worldwide demand for commodity metals, to the point where— 
(A)the price to produce 1-cent and 5-cent coins had or soon would surpass the face value of such coins; and  
(B)the cost to produce the 10-cent and quarter-dollar coins, while not exceeding their face value, had increased dramatically.  
(3)Such cost increases alone, while minimal per individual coins, taken together could increase the cost to taxpayers $1,000,000,000 or more over a decade.  
(4)In spite of having communicated the information concerning this costly dilemma, neither the Secretary of the Treasury or the Director of the United States Mint has made any recommendation for changing the metallic content of circulating coins in order to reduce the cost to produce such coins and thus control the effect on the general fund of the Treasury.  
(5)Other countries, recognizing the effect of the increase in commodity metal prices on the cost of producing circulating coins, have adjusted the metal content of some or all of their circulating coins in the period in which there has been no change in the metal content of United States circulating coins.  
(6)Canada has for several years produced a cent coin similar in size and weight to the United States 1-cent coin that is made of steel with a thin coating of copper, leading to a unit cost to produce such coins considerably less than that of the U.S. cent coin, and uses similar production techniques to control the costs of all of its circulating coins.  
(7)In 1943, owing to demands for copper due to the prosecution of World War II, the Mint produced the so-called steel pennies which were zinc-coated steel blanks.  
(8)In view of the prior experience of the United States Mint in producing the steel pennies, there is no reason not to change the metal content of the cent coin immediately, and simply dropping the unit production cost of a 1-cent coin below its face value would save the Treasury nearly $1,000,000,000 over the next decade at current production levels.  
(9)Any changes to the metallic content of the 5-cent, 10-cent and quarter-dollar coins should be made simultaneously, to minimize the cost of adjustments that would need to be made to coin-accepting, coin-counting, and other coin-handling equipment and thus control costs to consumers.  
3.Reducing the cost to taxpayers of producing the penny 
(a)Steel pennies requiredSubsection (c) of section 5112 of title 31, United States Code, is amended to read as follows: 
 
(c)1-cent coin 
(1)In generalThe 1-cent coin shall— 
(A)be produced primarily of steel; and  
(B)meet such other specifications as the Secretary may determine to be appropriate, including any change in the weight from that specified in subsection (a)(6).  
(2)TreatmentThe 1-cent coin shall be treated to impart a copper color to the appearance of the coins so that the appearance is similar to 1-cent coins produced of a copper-zinc alloy.  
(3)Exception for lincoln bicentennial numismatic penniesNo provision of this subsection shall apply with respect to 1-cent coins described in section 304 of the Presidential $1 Coin Act of 2005 that are issued for numismatic purposes. .  
(b)Effective dateThe amendment made by subsection (a) shall apply to all 1-cent coins issued after the end of the 90-day period beginning on the date of the enactment of this Act.  
4.Reducing the cost to taxpayers of producing other circulating coins without interfering with the way such coins are handled by business, government, and consumers in the course of ordinary commerce 
(a)Report requiredBefore the end of the 60-day period beginning at the end of the 90-day period referred to in section 3(b), the Secretary of the Treasury shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate describing a unified plan developed by the Secretary to change the metallic content of the 5-cent, 10-cent, quarter-dollar and half-dollar circulating coins produced by the Secretary in such a way as to return the ratios between the unit cost to produce such coins and the face value of such coins to a point where it is as close as possible to the historic production cost to face value ratios achieved in the 1980s.  
(b)Detailed recommendations and model legislationThe reports required under this section shall contain detailed recommendations for the metallic content of each coin in such a form that the recommendations could be enacted into law within 30 days after the receipt of such report and appropriate congressional hearings and the production of such coins with new metallic content could begin within 90 days after the date of the enactment of such new specifications, should the Congress so choose.  
(c)Improved production efficiencyThe reports required under this section shall include recommendations for changes in the methods of producing coins at the United States Mints that would further reduce the costs to produce circulating coins.  
(d)Minimizing potential conversion costsThe reports required under this section shall— 
(1)include no recommendation for new specifications for producing a circulating coin that would require more than 1 change to coin-accepting and coin-handling equipment to accommodate changes to all circulating coins simultaneously; and  
(2)to the greatest extent possible, recommend specifications that, while consistent with other portions of this section and the amendments made by this Act, require no changes to coin-accepting or coin-handling equipment whatsoever to accommodate both coins produced with the new specifications and coins produced as of July 31, 2007.  
(e)Fraud preventionThe reports required under this section shall make no recommendation for a specification change that would facilitate or allow the use of a coin with a lesser value produced by another country, or the use of any token or other easily or regularly produced metal device of minimal value, in the place of a circulating coin produced by the Secretary.  
(f)Further recommendations for the 1-cent coinNotwithstanding the amendment made by section 3, the reports required by this section may contain any recommendation of the Secretary for any further changes to the metallic content of the 1-cent coin, other than the content of 1-cent coins described in section 304 of the Presidential $1 Coin Act of 2005 that are issued for numismatic purposes, that the Secretary determines is more effective to reduce the unit production costs for such coins.  
(g)Annual review and updateAt 1-year intervals following the submission of a report under subsection (a), the Secretary shall submit a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate reviewing the metallic content of the 1-cent, 5-cent, 10-cent, quarter-dollar and half-dollar circulating coins produced by the Secretary. Each such report shall comply with the requirements of this section for reports submitted under subsection (a).  
5.Procurement of research, testing, and commoditiesThe Secretary of the Treasury may, to accomplish the goals of this Act, and consistent with the Secretary’s development of the metallic content of the currently produced 1-dollar coin and the currently produced 5-cent, 10-cent, quarter-dollar and half-dollar coins, solicit input from within or without the Federal Government, including research facilities or the 2 current suppliers of the raw material for volume production of circulating coins with such new metallic content, and conduct any appropriate testing within or without the Department of the Treasury, consistent with all other applicable Federal laws on the procurement, or potential procurement of materials necessary for the performance of the duties of the Secretary.  
 
